Title: Reasons for the Judgement: Plymouth Superior Court, May 1768
From: UNKNOWN
To: 


       In Superior Court at Plymouth May 1768.
       Order’d that the aforesaid Judgment and proceedings of the Court of General Sessions of the peace be quash’d—1st. Because it doth not appear in the Record aforesaid where the Child aforesaid was born.
       2. It appears by the Record aforesaid that the aforesaid Judgment was founded on the Oath of the said Jane and on that only.
       3. The said Manuel is ordered to recognize in £40 with Sureties to save the Towns of Plymouth Duxborough and Marshfield from all Charge and Damages that may arise by the said Child. Whereas the said Court of General Sessions of the peace, if the said Manuel has been duely adjudged the reputed Father of the Child abovesaid could only have ordered the said Manuel to give Security to save the Town or Place where the Child was born from Charge for its maintenance.
        S. Winthrop Cler.
      